AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case                                                                      (NOTE: Identify Changes with Asterisks(*))
                     Sheet 1


                                             UNITED STATES DISTRICT COURT
                                                                     Eastern District of Arkansas
                UNITED STATES OF AMERICA                                             )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                       v.                                            )
                                                                                     )   Case Number: 4:16-cr-00164-001 SWW
                             MARKIE PENA                                             )
                                                                                         USM Number: 30964-009
                                                                                     )
Date of Original Judgment: _5_1_11_2_0_18_ _ _ _ _ __                                    Christophe A. Tarver (appointed)
                                            (Or Date ofLast Amended Judgment)
                                                                                     )   Defendant's Attorney
                                                                                     )
Reason for Amendment:
                                                                                     )
~ Correction of Sentence on Remand (18 U.S.C. 3742(t)(l) and (2))                        D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D   Reduction of Sentence for Changed Circumstances (Fed. R. Crim.
                                                                                     )   D   Modification oflmposed Term oflmprisonment for Extraordinary and
    P. 35(b))                                                                        )       Compelling Reasons (18 U.S.C. § 3582(c)(l))
D   Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))
                                                                                     )   D   Modification oflmposed Term oflmprisonment for Retroactive Amendment(s)
                                                                                     )       to the Sentencing Guidelines (18 U.S.C. § 3582(c)(2))
D   Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                                     )
                                                                                     )
                                                                                         D   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                             D 18 U.S.C. § 3559(c)(7)
                                                                                     )
                                                                                         D   Modification of Restitution Order (18 U.S.C. § 3664)

THE DEFENDANT:
~ pleaded guilty to count(s)            1_
                                         of _
                                            the_indictment                                w-&:;.Dl
                                                                                                                                   FILED
                                       _                                                                             0 STR1cr COURT
                                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___,_,,,.....,._,,,.....,,,,,s!t-1T'""Rm1c=irF---,A
                                                                                                                                      ...R""KA,,...,,N-s~A~s----
•   pleaded nolo contendere to count(s)
    which was accepted by the court.
D was found guilty on count(s)
  after a plea ofnot guilty.
The defendant is adjudicated guilty of these offenses:




 841(a)(1) and (b)(1)(A)              methamphetamine, a Class A Felony


       The defendant is sentenced as provided in pages 2 through                  -----
                                                                                         7          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has been found not guilty on count(s)
•   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _                           •      is   Dare dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing_ address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material clianges in economic circumstances.
                                                                                 1/3/2019
                                                                                         Date of Imposition of Judgment ' ~


                                                                                         egMh•~ru.1~
                                                                                         Signature of Judge
                                                                                          Susan Webber Wright                               U.S. District Judge
                                                                                         Name and Title of Judge
                                                                                             \-7-\9
                                                                                         Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 2 - Imprisonment                                                               (NOTE: Identify Changes with Asterisks(*))
                                                                                                     Judgment -   Page     2      of          7
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001 SWW

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of :
TWO HUNDRED THIRTY-FIVE (235) MONTHS




l!:1"    The court makes the following recommendations to the Bureau of Prisons:
IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant participate
in residential substance abuse treatment, mental health counseling, and educational and vocational programs during
incarceration.


j!j"     The defendant is remanded to the custody of the United States Marshal.

D        The defendant shall surrender to the United States Marshal for this district:
          D    at                                  D       a.m.   D   p.m.      on

          D    as notified by the United States Marshal.

D        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          D    before 2 p.m. on

          D    as notified by the United States Marshal.

          D    as notified by the Probation or Pretrial Services Office.



                                                                  RETURN
I have executed this judgment as follows:




          Defendant delivered on                                                       to

at      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                                  UNITED ST ATES MARSHAL



                                                                           By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3 - Supervised Release                                                       (NOTE: Identify Changes with Asterisks(*))
                                                                                                     Judgment-Page       3      of         7
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001 SWW
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

FIVE (5) YEARS




                                                    MANDATORY CONDITIONS
1. You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
   imprisonment and at least two periodic drug tests thereafter, as determined by the court.
         •    The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
              substance abuse. (check if applicable)
4. D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
        restitution. (check if applicable)
5. [!f' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.  •   You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
        directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
        reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7. D You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 3A - Supervised Release
                                                                                                       Judgment-Page   ~-4~_of             7
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001 SWW

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lfnotifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
      to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you, must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                      Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 30 - Supervised Release                                             (NOTE: Identify Changes with Asterisks(*))
                                                                                            Judgment-Page    _5_       of      _7_
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001 SWW

                                         SPECIAL CONDITIONS OF SUPERVISION
  1. Defendant must contact the U.S. Probation Office in the district to which the defendant is released within 72 hours of
  release from the custody of the Bureau of Prisons and comply with all mandatory and standard conditions that apply.

  2. Defendant must participate in mental health program under the guidance and supervision of the probation office. The
  defendant will pay for the cost of treatment at the rate of $10 per session, with the total cost not to exceed $40 per month,
  based on ability to pay as determined by the probation office. In the event the defendant is financially unable to pay for the
  cost of the treatment, the co-pay requirement will be waived.

  3. Defendant must participate in a substance abuse treatment program under the guidance and supervision of the U.S.
  Probation Office, which may include drug and alcohol testing, out-patient counseling, and residential treatment. Further,
  defendant must abstain from the use of alcohol during supervision. The defendant will pay for the cost of treatment at the
  rate of $10 per session, with the total cost not to exceed $40 per month, based on ability to pay as determined by the
  probation office. In the event the defendant is financially unable to pay for the cost of the treatment, the co-pay
  requirement will be waived.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 5 - Criminal Monetary Penalties                                                     (NOTE: Identify Changes with Asterisks(*))
                                                                                                    Judgment- Page           6       of - - ~ - -
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001                sww
                                              CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                      Assessment                     JVTA Assessment*                                          Restitution
TOTALS            $ 100.00                       $                                                         $



D The determination of restitution is deferred until         ----
                                                                 . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.
    If the defendant makes a partial payment, each payee shall receive an approximately proportioned paYI!"!ent, unless specified otherwise in
    the priority: order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    before the United States is paid.




TOTALS                               $
                                         - - - - - - - -0.00
                                                         --                 $                       0.00


D     Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

      D the interest requirement is waived for           D fine        D restitution.
      D the interest requirement for the         D fine         D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments                                                          (NOTE: Identify Changes with Asterisks(*))
                                                                                                         Judgment -          7 - of
                                                                                                                      Page - -                  7
DEFENDANT: MARKIE PENA
CASE NUMBER: 4:16-cr-00164-001 SWW

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    l!'.1" Lump sum payment of$         100.00             due immediately, balance due

           D not later than _ _ _ _ _ _ _ _ _ _ , or
           D in accordance with D C, D D, D E, or                         D F below; or
B    D Payment to begin immediately (may be combined with               D C,        D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $  _ _ _ _ _ over a period of
         _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of$                     _____ over a period of
         ___ .        (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
         term of supervision; or

E    D Payment during the term of supervised release will commence within       _ _ _ _ (e.g., 30 or 60 days) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monet~ penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal! (3) restitution interesti (4) fine principal, (5) fine
interest, (6) community restitution, (7)·JVTA assessment, (8) penalties, and (9) costs, me udmg cost of prosecution and court costs.
